UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 22, 2009 COMMERCIAL NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 0-18676 25-1623213 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 900 Ligonier Street, Latrobe, PA 15650 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 724-539-3501 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 502.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 22, 2009, the Board of Directors’ Executive Compensation Committee approved an extension to the Chief Executive Officers’ employment contract. The extension changed the termination date of the employment contract from 6/30/2009 to 6/30/2012. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Commercial National Financial Corporation (Registrant) Date: January 29, 2009 /s/ Gregg E. Hunter Gregg E. Hunter President and Chief Executive Officer
